UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2737



In Re: JOHN W. MILTON,

                                                              Debtor.



JOHN W. MILTON,

                                                  Debtor - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                  Movant - Appellee,

          and


GARY A. ROSEN; U. S. TRUSTEE,

                                              Parties in Interest.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
98-2511-PJM)


Submitted:   January 31, 2000          Decided:     February 22, 2000


Before WIDENER, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
John W. Milton, Appellant Pro Se.    Lynne Ann Battaglia, United
States Attorney, Tamera Lynn Fine, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     John W. Milton appeals from the district court’s order affirm-

ing the bankruptcy court’s order denying his motion to reopen his

bankruptcy proceeding.   This court reviews the judgment of a dis-

trict court sitting in review of a bankruptcy court de novo,

applying the same standards of review that were applied in the

district court.   See Three Sisters Partners, L.L.C. v. Harden (In

re Shangra-La, Inc.), 167 F.3d 843, 847 (4th Cir. 1999).       The

denial of a motion to reopen a bankruptcy proceeding is reviewed

only for abuse of discretion.    See Hawkins v. Landmark Fin. Co.,

727 F.2d 324, 326 (4th Cir. 1984).    Our review of the record and

the bankruptcy court’s opinion discloses no abuse of discretion.

Accordingly, we affirm on the reasoning of the bankruptcy court.

Milton v. United States, No. 94-1-3012-DK (Bankr. D. Md. July 7,

1998).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 3